Citation Nr: 1537473	
Decision Date: 09/02/15    Archive Date: 09/10/15

DOCKET NO.  13-06 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to nonservice-connected disability pension benefits.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The Veteran had active service from December 1988 to July 1992, including service in the Army National Guard from August 2000 to March 2005. 

This matter comes before the Board of Veterans' Affairs (Board) on appeal from a December 2009 decision by the RO which denied the benefit sought on appeal.  

The Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge in June 2015.  A transcript of the testimony offered at this hearing has been associated with the record.  

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.


FINDING OF FACT

The Veteran's countable annual income for VA pension purposes is in excess of the established income limit to receive nonservice-connected disability pension.


CONCLUSION OF LAW

The criteria for entitlement to nonservice-connected improved pension are not met.  38 U.S.C.A. §§ 1521, 5107 (West 2014); 38 C.F.R. §§ 3.3(b)(3), 3.23, 3.271, 3.272, 3.273 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A.     § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 2008).  This notice must be provided prior to an initial decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim.  Where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  The Supreme Court held that the burden of proving harmful error in VCAA notice rests with the party raising the issue, and determinations on the issue of harmless error should be made on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

In this case, the VCAA duty to notify was satisfied by way of an October 2008 letter to the Veteran that fully addressed the notice elements and was sent prior to the initial RO decision.  The letter informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  Also, in the letter, the Veteran was advised of how disability ratings and effective dates are assigned.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).  Moreover, he has not demonstrated any error in VCAA notice.  Shinseki v. Sanders, supra.  Thus, all required notice has been given to the Veteran. 

The Board also finds VA has satisfied its duty to assist the Veteran in the development of the claim.  VA has obtained all identified and available service and post-service treatment records for the Veteran.  A VA opinion or examination is not necessary in this case, nor would it assist the Veteran in the substantiation of his claim, as the claim is being denied on the basis that his income is excessive.  It appears that all obtainable evidence identified by the Veteran has been obtained and associated with the claims folder, and that he has not identified any other pertinent evidence needed for a fair disposition of this appeal.  No further notice or assistance is required to fulfill VA's duties.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002).

Furthermore, the Veteran also provided relevant testimony during the hearing before the Veterans Law Judge in October 2014.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires that the hearing officer who chairs a hearing fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, the Veterans Law Judge identified the issue on appeal and solicited the Veteran to identify evidence relevant to the claim, and asked questions that ensured no evidence was overlooked.  The Veteran was offered an opportunity to ask the undersigned questions regarding his claim.  The Board, therefore, concludes that it has fulfilled its duty under Bryant.

The Board concludes that VA has satisfied its duty to notify and assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim.  No useful purpose would be served in remanding this matter for yet more development.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II. The Merits of the Claim

As will be explained, the Veteran's yearly income exceeds the maximum annual pension rate (MAPR), precluding his receipt of pension benefits.  Thus, at least presently, there is no legal entitlement to this benefit.  VA obtained the financial information needed to determine whether his yearly countable income exceeds the MAPR. 

Improved nonservice-connected pension is a benefit available to a veteran if, in pertinent part: the veteran is permanently and totally disabled, provided that his condition was not the result of the veteran's willful misconduct, or the veteran is a patient in a nursing home receiving skilled nursing, or the veteran is receiving Social Security disability benefits; and the veteran meets the countable family income and net worth limitations set by Congress.  38 U.S.C.A. §§ 1521; 38 C.F.R. §§ 3.2, 3.3(a)(3).  If a veteran meets these qualifications, his improved pension is calculated to be an amount equal to the difference between the veteran's countable family income and the annual pension limit set by Congress.  38 U.S.C.A. § 1521; 38 C.F.R. § 3.23(b). 

Because improved pension is a need-based program, countable income includes income from most sources, including any eligible dependents.  Generally, it includes earnings, disability and retirement payments, interest and dividend payments from annuities, and net income from farming or a business.  Some expenses, such as unreimbursed medical expenses that are in excess of five percent of the veteran's MAPR, may reduce a veteran's countable income.  38 U.S.C.A.       § 1503(a); 38 C.F.R. §§ 3.260, 3.261, 3.262. 

Payments of any kind and from any source is counted in a veteran's countable income, unless specifically listed in 38 U.S.C.A. § 3.271.  The listed exclusions include: welfare, maintenance, VA pension benefits, reimbursement for casualty loss, profit from the sale of property, joint accounts acquired by reason of death of the other joint owner, and medical expenses in excess of five percent of the MAPR, which have been paid. 

The maximum annual pension rate is set by Congress.  That rate, which may change yearly, is published in Appendix B of the Veterans Benefits Administration Manual M21-1.  38 U.S.C.A. § 1521(a), (b); 38 C.F.R. §§ 3.3(a)(3), 3.23.  The MAPR used to determine eligibility is based on certain status determinations.  At the June 2015 Board hearing, the Veteran stated he had one dependent, his wife.  In this case, the Veteran would be eligible for improved pension if his countable family income is less than $15,493. 

Here, the RO determined on three occasions that the Veteran's income, based on the financial information reported by the Veteran, exceeded the threshold MAPR.  In December 2009 and January 2010, his total annual income of $20,800.00, including his wife's income of $11,732.00, exceeded the MAPR of $15,493.00 for a Veteran with a spouse or child.  In September 2010, his total annual income of $20,800.00, including his wife's income of $8,132.00, exceeded the MAPR of $17,517.00 for a Veteran with two dependents (his wife and daughter).  In October 2010, the Veteran reported his gross wages from all employment was $19,130.00 and his wife's income of $6,149.00.  The Board notes that in the February 2013 statement of the case, the RO denied the claim on the basis that the Veteran was working and did not have permanent and total disabilities.

The Veteran testified before the Board that he was currently employed full time and had worked for his current employer for eight years, five months and earning wages.  He stated that he had one dependent, his wife, and that his daughter had moved out.  The Veteran confirmed that he is still able to work and that his income is still higher than the threshold MAPR.  He further stated that he had planned to build his career in the military and continue to serve his country but was discharged from the Army National Guard due to his diabetes mellitus, type II.  Nevertheless, the Board finds that the Veteran's income, even considering all medical expenses, exceeds the MAPR throughout the appeals period.

Inasmuch as the Veteran's annual income clearly exceeded the income limit established by the MAPR, he does not meet the basic income eligibility requirement to establish entitlement to payment of non-service-connected pension.  For these reasons, the claim must be denied. Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

						(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to nonservice-connected disability pension benefits is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


